Citation Nr: 1509577	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  12-33 699A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran for purposes of entitlement to Department of Veterans Affairs (VA) death benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to April 1992.  He died in August 1995.  The appellant in this case was married to the Veteran and now seeks recognition as his surviving spouse for purposes of entitlement to VA death benefits.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a May 2012 determination of the VA Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  

In connection with her current appeal, the appellant requested and was scheduled for a personal hearing before a Veterans Law Judge in Washington, DC.  Although she was notified of the time and date of the hearing by October 2013 letter, she failed to appear and neither furnished an explanation for her failure to appear nor requested a postponement or another hearing.  In a December 2013 written brief, the appellant's representative noted that the appellant had not attended her scheduled Board hearing and indicated that she had asked him to provide the written brief in lieu of her hearing testimony.  Under these circumstances, the Board will proceed with consideration of this appeal based on the evidence of record.  38 C.F.R. § 20.702(d) (2014).  


FINDINGS OF FACT

1.  The Veteran and the appellant were married in January 1990.

2.  The Veteran died in August 1995.

3.  At the time of the Veteran's death, the appellant and the Veteran remained legally married, but had not lived together since October 1990.

4.  The appellant and the Veteran did not cohabit continuously from the date of their marriage to the date of his death and their separation is not shown to have been procured by, or due solely to the misconduct of, the Veteran.  

5.  Although the appellant reports that their initial separation in October 1990 was by mutual consent, the record shows that she thereafter intentionally deserted the marriage.  


CONCLUSION OF LAW

The criteria for the appellant's recognition as the surviving spouse of the Veteran for VA purposes have not been met.  38 U.S.C.A. §§ 101, 1304, 1310, 1541, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.5, 3.50, 3.54 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In a January 2006 letter issued prior to the initial decision on the claim, VA notified the appellant of the information and evidence needed to substantiate and complete a claim for VA death benefits, and of what part of that evidence she was to provide and what part VA would attempt to obtain for her.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014).  The letter included the additional notification requirements set forth in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, the November 2012 Statement of the Case provided the appellant with the specific legal criteria for recognition as a surviving spouse.  The RO thereafter reconsidered the appellant's claim, most recently in the May 2013 Supplemental Statement of the Case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Here, the Board notes that it has considered the request of the appellant's representative that VA obtain her military records "to determine if [the appellant and the Veteran] were unable to cohabitate due to their military obligations."  The record, however, shows that both the appellant and the Veteran were discharged from active duty several years before his death.  Under these circumstances, the appellant's military records are not relevant to the claim at issue and VA therefore has no obligation to obtain them in connection with this appeal.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c) (2014); McGee v. Peake, 511 F.3d 1352, 1357 (Fed. Cir. 2008) (noting that Congress has explicitly defined VA's duty to assist in terms of relevance).  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.

Background

The Veteran's service treatment records show that he was diagnosed as being HIV positive in May 1989.  In February 1992, he was determined to be unfit for duty after his condition progressed to a Class III HIV infection.  He was medically discharged in April 1992.  

In May 1992, the Veteran submitted an application for VA compensation benefits, seeking service connection for HIV-related illness.  On his application, he listed his marital status as "Never Married."  In an April 1993 rating decision, the RO granted service connection for HIV related illness.  The record shows that the Veteran continued to receive VA compensation until his death, but never submitted a claim for additional compensation for any dependent, including a spouse.  

In August 1995, the Veteran died from end stage acquired immunodeficiency syndrome.  His death certificate lists his marital status as "Married" and the appellant is listed as his spouse.  The Veteran's mother is listed as the informant and it is noted that the appellant died at her home.  

The record also shows that the Veteran's mother paid his funeral expenses and thereafter submitted a claim for a VA burial allowance.  In a February 1996 rating decision, the RO granted service connection for the cause of the Veteran's death and awarded the Veteran's mother a burial allowance based on a service-connected death.  

In January 2012, nearly seventeen years after his death, the appellant submitted an application for VA death benefits as his surviving spouse.  She indicated that she and the Veteran had married in January 1990, but conceded that they had not lived together continuously from the date of the marriage until the date of the Veteran's death.  The appellant cited the reasons for their separation as "deployment to Okinawa late 90-91, on and off until '93, separated til death in '95."  The appellant also indicated that she had had four children, none of whom had been fathered by the Veteran.

In an April 2012 letter, the RO asked the appellant to provide additional evidence in support of her claim, including a copy of her marriage certificate, a list of all dates and places she and the appellant had lived during any periods of separation, a statement of whether or not they intended to live together again and of any attempts they made to resolve their problems, the amounts and dates of the Veteran's contribution to her support during their separation, and whether they ever applied for a divorce or annulment.  

The appellant failed to respond and in May 2012, the RO denied her claim.  

In June 2012, the appellant appealed the RO's determination.  In support of her appeal, she submitted a copy of a marriage certificate reflecting that she and the Veteran had been married in January 1990.  She indicated that she and the Veteran had lived together from the date of their marriage until October 1990, when she had been PCS'd to Okinawa.  

In statements submitted in support of her appeal, the appellant claimed that although she and the Veteran had not lived together after 1990, between 1991 and 1993, she had visited the Veteran.  She indicated that although they had discussed moving back in with each other when he got out of the military in 1992, they never did as their telephone numbers changed and they "lost touch."  The appellant indicated that she and the Veteran never applied for a divorce or annulment, nor were there supporting contributions for any time they had been separated.  

Applicable Law

Subject to certain requirements, VA death benefits may be paid to a surviving spouse of a Veteran.  38 U.S.C.A. § 1102 (West 2014); 38 C.F.R. § 3.54 (2014).

The term "surviving spouse" is defined in pertinent part as a person who (1) was the lawful spouse of a Veteran at the time of the Veteran's death; and (2) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death, except where there was a separation which was due to the misconduct of, or procured by, the Veteran without fault of the spouse; and (3) who has not remarried or has not since the death of the Veteran and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A § 101(3) (West 2014); 38 C.F.R. § 3.50 (2014).

The requirement that there must be "continuous cohabitation" from the date of marriage to the date of death of the Veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of, or procured by, the Veteran without the fault of the surviving spouse.  Temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  38 C.F.R. § 3.53(a) (2014).

The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the Veteran, the continuity of the cohabitation will not be considered as having been broken.  38 C.F.R. § 3.53(b) (2014).

Neither 38 U.S.C.A. § 101(3) nor 38 C.F.R. § 3.53(a) permits post-separation conduct in and of itself to be a basis for denial of "surviving spouse" status.  Gregory v. Brown, 5 Vet. App. 108 (1993).  A two-part test applies to determine whether a spouse can be deemed to have continuously cohabited with a Veteran even if a separation has occurred.  First, the spouse must be free of fault in the initial separation.  Second, the separation must have been procured by the Veteran or due to his misconduct.  The Court found that the "without fault" requirement of the law was not a continuing one.  Rather, the finding of fault is to be determined on the basis of an analysis of the conduct at the time of separation.  Gregory, 5 Vet. App. 108.

Separation by mutual consent generally does not constitute desertion by a potential surviving spouse, such that a claimant is exempted from the continuous cohabitation requirement under 38 C.F.R. § 3.53(b) for the purpose of establishing recognition as the surviving spouse for death benefits.  Alpough v. Nicholson, 490 F.3d 1352, 1357 (Fed. Cir. 2007).  Under a proper interpretation of 38 U.S.C.A. § 101(3), a spouse can qualify as a surviving spouse if a separation was "procured" by the Veteran without the fault of the surviving spouse, even if there was no misconduct by the Veteran.  Alpough, 490 F.3d at 1357.  Therefore, under a proper interpretation of section 3.53(b), a separation by mutual consent, without an intent to desert, does not break the continuity of cohabitation.  Alpough, 490 F.3d at 1358.  A separation by mutual consent, however, would constitute desertion if the separation was induced by misconduct or communication of a definite intent to end the marriage by the surviving spouse; thus breaking the continuity of cohabitation and precluding surviving spouse recognition in such instance.  Alpough, 490 F.3d at 1357.

The appellant has the burden to show status as a surviving spouse by a preponderance of the evidence, in order to have standing.  See Colon v. Brown, 9 Vet. App. 104, 107-08 (1996).  In claims for VA benefits, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a claimant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail).

Analysis

Applying the criteria cited above to the facts in this case, the Board finds that the appellant is not entitled to recognition as the surviving spouse of the Veteran.

As a preliminary matter, the Board notes that the record shows that the Veteran and the appellant were legally married in January 1990, as established by a valid marriage certificate.  The appellant has also indicated that her marriage to the Veteran was never legally terminated prior to his death in August 1995.

As set forth above, however, the record shows that the appellant and Veteran did not continuously cohabitate from the date of their marriage to the date of his death.  Indeed, according to the appellant, she and the Veteran had not lived together since October 1990.  

The Board considered the appellant's contentions that their initial separation was by mutual consent and military obligations and that they had discussed moving back in together after the appellant was discharged from active duty.  The Board finds, however, that the record shows that the appellant and the Veteran were not merely living apart for purposes of convenience, health, or business in the years prior to the Veteran's death.  Rather, the record demonstrates that at least by 1993, the appellant had abandoned her marriage to the Veteran.  Indeed, the appellant concedes that after 1993, she and the appellant had no contact with each other, having "lost touch" as his telephone number had changed.  The Board finds that the appellant's failure to undertake any effort whatsoever to maintain contact her husband after 1993 reflects an intent to desert, breaking the continuity of cohabitation and precluding her recognition as his surviving spouse.  See Alpough, 490 F.3d at 1358.  The record shows that the appellant was not in contact with the Veteran during his final illness or at the time of his death.  Indeed, on the Veteran's May 1992 application for VA compensation benefits, he indicated that he had never been married, reflecting a belief that his marriage to the appellant was over.  The Board also notes that the Veteran never sought an additional dependency allowance for the appellant and the appellant concedes that neither she nor the Veteran provided any financial contributions to each other during their separation.  The appellant also apparently gave birth to a child by another man during her separation from the Veteran, further showing an intent to desert the marriage.

In summary, the Board finds that the available record shows that although the appellant was legally married to the Veteran in January 1990, they did not continuously cohabitate from the date of their marriage to the date of the Veteran's death.  The evidence of record does not indicate that their separation was due to the misconduct of or procured by the Veteran without the fault of the appellant.  38 C.F.R. § 3.53(a).  Rather the evidence shows that although their initial separation may have been by mutual consent, the appellant thereafter intentionally deserted the marriage thus breaking the continuity of cohabitation and precluding her recognition as the Veteran's surviving spouse.  


ORDER

Entitlement to recognition as the surviving spouse of the Veteran for purposes of entitlement to VA benefits is denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


